Name: Commission Regulation (EEC) No 2600/88 of 17 August 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing and repealing Regulation (EEC) No 2294/88
 Type: Regulation
 Subject Matter: animal product;  marketing;  food technology;  trade policy
 Date Published: nan

 Avis juridique important|31988R2600Commission Regulation (EEC) No 2600/88 of 17 August 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing and repealing Regulation (EEC) No 2294/88 Official Journal L 231 , 20/08/1988 P. 0018 - 0021 Finnish special edition: Chapter 3 Volume 27 P. 0103 Swedish special edition: Chapter 3 Volume 27 P. 0103 *****COMMISSION REGULATION (EEC) No 2600/88 of 17 August 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing and repealing Regulation (EEC) No 2294/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks; Whereas certain intervention agencies are holding stocks of bone-in beef; whereas an extension of the period of storage should be avoided on account of the ensuing high costs; whereas, in the present market situation, there are outlets for such meat for processing in the Community; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2539/84, Commission Regulation (EEC) No 569/88 (5), as last amended by Regulation (EEC) No 2415/88 (6), and Commission Regulation (EEC) No 2182/77 (7), as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas Commission Regulation (EEC) No 2294/88 should be repealed (9); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The following approximate quantities of beef shall be put up for sale for processing within the Community: - 1 000 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 October 1986, - 3 500 tonnes of bone-in beef held by the Irish intervention agency and bought in before 1 November 1986, - 1 000 tonnes of bone-in beef held by the Netherlands intervention agency and bought in before 1 October 1986, - 500 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 31 December 1987. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3. The sales shall be conducted in accordance with the provisions of Regulation (EEC) No 2539/84, Regulation (EEC) No 569/88, Regulation (EEC) No 2182/77 and this Regulation. 4. The qualities and the minimum prices referred to in Article 3 (1) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 23 August 1988. 6. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II. Article 2 1. Notwithstanding Article 3 (1) and (2) of Regulation (EEC) No 2182/77, the tender or, application to purchase: (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State; (b) must be accompained by: - a written undertaking by the applicant to process the meat purchased into products specified in Article 1 (1) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 (1) of the abovementioned Regulation, - a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3. The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The period of two months set out in Article 6 of Regulation (EEC) No 2539/84 for taking over meat is replaced by one month. Article 4 1. The security provided for in Article 5 (1) (a) of Regulation (EEC) No 2539/84 shall be 5 ECU per 100 kilograms. 2. The security provided for in Article 5 (3) (a) of Regulation (EEC) No 2539/84 shall be 125 ECU per 100 kilograms of hindquarters as indicated in Article 1 (1), intended for manufacture of the products specified in Article 1 (1) of Regulation (EEC) No 2182/77. Article 5 For the purpose of this Regulation 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin. Article 6 Regulation (EEC) No 2294/88 is hereby repealed. Article 7 This Regulation shall enter into force on 23 August 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 198, 26. 7. 1988, p. 24. (3) OJ No L 238, 6. 9. 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. (5) OJ No L 55, 1. 3. 1988, p. 1. (6) OJ No L 208, 2. 8. 1988, p. 11. (7) OJ No L 251, 1. 10. 1977, p. 60. (8) OJ No L 376, 31. 12. 1987, p. 31. (9) OJ No L 201, 27. 7. 1988, p. 22. ANEXO I - BILAG I - ANHANG I - PARARTIMA I - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I 1.2.3.4 // // // // // Estado miembro // Productos // Cantidades (toneladas) // Precio mÃ ­nimo expresado en ECU por tonelada (1) (2) // Medlemsstat // Produkter // Maengde (tons) // Mindstepriser i ECU/ton (1) (2) // Mitgliedstaat // Erzeugnisse // Mengen (Tonnen) // Mindestpreise, ausgedrueckt in ECU/Tonne (1) (2) // KrÃ ¡tos mÃ ©los // ProÃ ¯Ã ³nta // PosÃ ³tites (tÃ ³noi) // ElÃ ¡chistes timÃ ©s polÃ ­seos ekfrazÃ ³menes se ECU anÃ ¡ tÃ ³no (1) (2) // Member State // Products // Quantities (tonnes) // Minimum prices expressed in ECU per tonne (1) (2) // Ã tat membre // Produits // QuantitÃ ©s (tonnes) // Prix minimaux exprimÃ ©s en Ã cus par tonne (1) (2) // Stato membro // Prodotti // QuantitÃ (tonnellate) // Prezzi minimi espressi in ECU per tonnellata (1) (2) // Lid-Staat // Produkten // Hoeveelheid (ton) // Minimumprijzen uitgedrukt in Ecu per ton (1) (2) // Estado-membro // Produtos // Quantidade (toneladas) // PreÃ §o mÃ ­nimo expresso em ECUs por tonelada (1) (2) // // // // // Belgique/BelgiÃ « // - Quartiers arriÃ ¨re provenant des: - Achtervoeten afkomstig van: CatÃ ©gorie A / categorie A // 1 000 // 1 350 // Ireland // - Hindquarters from: Steers / Category C // 3 500 // 1 350 // Nederland // - Achtervoeten afkomstig van: Categorie A // 1 000 // 1 350 // United Kingdom // - Hindquarters from: Steers / Category C // 500 // 1 350 // // // // (1) En caso de que los productos estÃ ©n almacenados fuera del Estado miembro al que pertenezca el organismo de intervenciÃ ³n poseedor, estos precios se ajustarÃ ¡n con arreglo a lo dispuesto en el Reglamento (CEE) no 1805/77. (1) I tilfaelde, hvor varer er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehoerende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EOEF) nr. 1805/77. (1) Falls die Lagerung der Erzeugnisse ausserhalb des fuer die betreffende Interventionsstelle zustaendigen Mitgliedstaats erfolgt, werden diese Preise gemaess den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepasst. (1) Stin perÃ ­ptosi poy ta proÃ ¯Ã ³nta eÃ ­nai apothematopoiimÃ ©na ektÃ ³s toy krÃ ¡toys mÃ ©loys sto opoÃ ­o ypÃ ¡getai o armÃ ³dios organismÃ ³s paremvÃ ¡seos, oi timÃ ©s aftÃ ©s prosarmÃ ³zontai sÃ ½mfona me tis diatÃ ¡xeis toy kanonismoÃ ½ (EOK) arith. 1805/77. (1) In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. (1) Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) no 1805/77. (1) Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende l'organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n. 1805/77. (1) Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. (1) No caso de os produtos estarem armazenados fora do Estado-membro de que depende o organismo de intervenÃ §Ã £o detentor, estes preÃ §os serÃ £o ajustados conforme o disposto no Regulamento (CEE) n º 1805/77. (2) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) no 2173/79. (2) Disse priser gaelder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1, i forordning (EOEF) nr. 2173/79. (2) Diese Preise gelten netto gemaess den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (2) Oi timÃ ©s aftÃ ©s efarmÃ ³zontai epÃ ­ toy katharoÃ ½ vÃ ¡roys sÃ ½mfona me tis diatÃ ¡xeis toy Ã ¡rthroy 17 parÃ ¡grafos 1 toy kanonismoÃ ½ (EOK) arith. 2173/79. (2) These prices shall apply to net weight in accordance with the provisions of Article 17 (1) of Regulation (EEC) No 2173/79. (2) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) no 2173/79. (2) Il prezzo si intende peso netto in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. (2) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1, van Verordening (EEG) nr. 2173/79. (2) Estes preÃ §os aplicam-se a peso lÃ ­quido, conforme o disposto no n º 1 do artigo 17 º do Regulamento (CEE) n º 2173/79. ANEXO II - BILAG II - ANHANG II - PARARTIMA II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - DiefthÃ ½nseis ton organismÃ ³n paremvÃ ¡seos - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §Ã £o 1.2.3 // BELGIQUE/BELGIÃ : // Office belge de l'Ã ©conomie et de l'agriculture rue de TrÃ ¨ves 82 1040-Bruxelles // Belgische Dienst voor Bedrijfsleven en Landbouw Trierstraat 82 1040-Brussel 1.2,3 // // TÃ ©l. 02/230 17 40, tÃ ©lex 24076 OBEA BRU B // IRELAND: // Department of Agriculture and Food // // Agriculture House // // Kildare Street // // Dublin 2 // // Tel. (01) 78 90 11, ext. 22 78 // // Telex 4280 and 5118 // NEDERLAND: // Voedselvoorzieningsin- en verkoopbureau // // Ministerie van Landbouw en Visserij // // Postbus 960 // // 6430 AZ Hoensbroek // // Tel. (045) 23 83 83 // // Telex: 56396 // UNITED KINGDOM: // Intervention Board for Agricultural Produce // // Fountain House // // 2 Queens Walk // // Reading RG1 7QW // // Berkshire // // Tel. (0734) 58 36 26 // // Telex 848302